DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse in the reply filed on 1/19/2021 is acknowledged.  
The arguments against the restriction have been found to be persuasive.  The requirement for restriction is withdrawn.

Allowable Subject Matter
Claims 1-2 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant has provided arguments in regards to the scope of the invention that was considered in the previously applied restriction request.  The arguments filed on 1/19/2021 clarify the scope and importance of the term “mixture-affected partial surface of the movable processing body” which was given different consideration by the Examiner previously.  This argument is supported by the instant specification at [0024] the difference between an immersed substance and a partial surface.  This is equated to the previously applied reference and consideration.  The arguments presented on 1/19/2021 have been found to be persuasive.
The arguments provided in view of the idle power are also found to be persuasive.  While the average artisan would have had the basic engineering knowledge of the concept of idle power and minimizing it for cost based benefits, there is insufficient teachings by the prior art to provide motivation to improve this known concept in the claimed manner of controlling the discharge onto the moving process .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB T MINSKEY whose telephone number is (571)270-7003.  The examiner can normally be reached on M-F 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 5712707475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB T. MINSKEY
Examiner
Art Unit 1741



/JACOB T MINSKEY/Primary Examiner, Art Unit 1748